Case 2:19-cv-02728-RGK-SP Document 17 Filed 06/25/20 Page 1 of 1 Page ID #:253



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   WILLIAM HENRY JACKSON,               )   Case No. CV 19-2728-RGK (SP)
 12                                        )
                           Petitioner,     )
 13                                        )   ORDER ACCEPTING FINDINGS AND
                     v.                    )   RECOMMENDATION OF UNITED
 14                                        )   STATES MAGISTRATE JUDGE
      DEAN BORDERS, Warden,                )
 15                                        )
                           Respondent.     )
 16                                        )
      ___________________________          )
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
 19 file, and the Report and Recommendation of the United States Magistrate Judge.
 20 Petitioner has not filed any written Objections to the Report within the time
 21 permitted. The Court accepts the findings and recommendation of the Magistrate
 22 Judge.
 23         IT IS THEREFORE ORDERED that respondent’s Motion to Dismiss (docket
 24 no. 8) is granted, and Judgment will be entered denying the Petition and dismissing
 25 this action with prejudice.
 26
 27 DATED: June 25, 2020                          _______________________________
                                                  HONORABLE R. GARY KLAUSNER
 28                                               UNITED STATES DISTRICT JUDGE
